DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 1/19/2021 and an e-mail communication received 2/10/2020. Originally filed claims 1-3, 5, 7-14, 16, 18, and 21-23 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail and phone call with Kevin Ross Davis on 2/10/2021.
The application has been amended as follows: 
1. (Currently Amended) A menu generation system, the menu generation system comprising:
processing circuitry programmed to:
store, in a first database: 
menu item names including: 
a plurality of first menu item names in a first language, and
for each of the first menu item names, a plurality of corresponding menu item names each being a different translation of the first menu item name in one of multiple languages other than the first language, and
a plurality of menu item identifiers (IDs), each of the menu item IDs being associated with one of the first menu item names and the corresponding menu item names of the one of the first menu item names,
store, in a second database: 
menu item properties including:
a plurality of first menu item properties in the first language, and
for each of the first menu item properties, a plurality of corresponding menu item properties each being a different translation of the first menu item property in the one of the multiple languages, and
a plurality of property IDs, each of the property IDs being associated with one of the first menu item properties and the corresponding menu item properties of the one of first menu item properties,
receive an input of a facility identifier (ID) from an information terminal, the facility ID identifying an establishment that serves food,
in response to receipt of the input of the facility ID:
provide the information terminal with a plurality of the menu item names read from the first database and each in a same predetermined language, the predetermined language being one of the first language and the multiple languages, and 
provide the information terminal with a plurality of the menu item properties read from the second database and each in the same predetermined language, 
receive, from the information terminal, a selected menu item name selected from among the plurality of the menu item names provided to the information terminal,
receive, from the information terminal, a selected menu item property selected from among the plurality of the menu item properties provided to the information terminal, 
in response to receipt of the selected menu item name and the selected menu item property, generate a record in a menu item database, the record including (1) a menu item ID from among the menu item IDs and corresponding to the selected menu item name, (2) a property ID from among the property IDs and corresponding to the selected menu item property, and (3) the facility ID stored in association with one another,
receive information designating a facility corresponding to the facility ID from a user terminal that is used by a user who utilizes the facility,
receive a menu item providing request with a designated language among the multiple languages and the first language, and
in response to receipt of the information designating the facility and the menu item providing request: 
access the menu item database, 
read the menu item ID associated with the facility ID from the menu item database,
read the property ID associated with the facility ID from the menu item database, 
generate menu item information where the menu item of the facility is described in the designated language using the read menu item ID, the read property ID, the first database, and the second database, and 
provide the generated menu item information to the user terminal, wherein the second database includes:
an ingredient database that stores: 
ingredients including:
a plurality of first ingredients in the first language, and
for each of the first ingredients, a plurality of corresponding ingredients each being a different translation of the first ingredient in the one of the multiple languages, and
a plurality of ingredient IDs, each of the ingredient IDs being associated with one of the first ingredients and the corresponding ingredients of the one of the first ingredients,
a seasoning database that stores: 
seasonings including:
a plurality of first seasonings in the first language, and
for each of the first seasonings, a plurality of corresponding seasonings each being a different translation of the first seasoning in the one of the multiple languages, and
a plurality of seasoning IDs, each of the seasoning IDs being associated with one of the first seasonings and the corresponding seasonings of the one of the first seasonings, and
a cooking style database that stores: 
cooking styles including:
a plurality of first cooking styles in the first language, and
for each of the first cooking styles, a plurality of corresponding cooking styles each being a different translation of the first cooking style in the one of the multiple languages, and
a plurality of cooking style IDs, each of the cooking style IDs being associated with one of the first cooking styles and the corresponding cooking styles of the one of the first cooking styles.

2. (Previously Presented) The menu generation system according to claim 1, wherein the processing circuitry is further programmed to: 
generate multiple-language menu item information of a facility corresponding to the facility ID using the first database, the second database, and the menu item database, and 
store the generated multiple-language menu item information and the facility ID in association with each other in a multilingual menu item information database.

3. (Currently Amended) The menu generation system according to claim 2, wherein the processing circuitry is further programmed to:


in response to receipt of the information designating the facility and the menu item providing request: 
access the multilingual menu item information database, 
read menu item information associated with the facility ID in the designated language from the multilingual menu item information database, and 
provide the read menu item information to the user terminal.

4. (Cancelled).

5. (Previously Presented) The menu generation system according to claim 1, wherein the first database and the second database are integrated as a single database.

6. (Cancelled).

7. (Previously Presented) The menu generation system according to claim 1, wherein the processing circuitry is further programmed to: 
store, in a third database:
menu item introductions including:
a plurality of first menu item introductions in the first language, and
for each of the first menu item introductions, a plurality of corresponding menu item introductions each being a different translation of the first menu item introduction in the one of the multiple languages, and
a plurality of introduction IDs, each of the introduction IDs being associated with one of the first menu item introductions and the corresponding menu item introductions of the one of the first menu item introductions,
in response to receipt of the facility ID, provide the information terminal with the plurality of the menu item names read from the first database, the plurality of the menu item properties read from the second database, and a plurality of the menu item introductions read from the third database and each in the same predetermined language, 
receive, from the information terminal, the selected menu item name, the selected menu item property, and a selected menu item introduction selected from among the plurality of the menu item introductions provided to the information terminal, and 
in response to receipt of the selected menu item name, the selected menu item property, and the selected menu item introduction, generate the record in the menu item database, the record including (1) the menu item ID from among the menu item IDs and corresponding to the selected menu item name, (2) the property ID from among the property IDs and corresponding to the selected menu item property, (3) the facility ID, and (4) an introduction ID from among the introduction IDs and corresponding to the selected menu item introduction stored in association with one another.

8. (Previously Presented) The menu generation system according to claim 7, wherein the processing circuitry is further programmed to: 
generate multiple-language menu item information of a facility corresponding to the facility ID using the first database, the second database, the third database, and the menu item database, and 
store the generated multiple-language menu item information and the facility ID in association with each other in a multilingual menu item information database.

9. (Currently Amended) The menu generation system according to claim 8, wherein the processing circuitry is further programmed to:


in response to receipt of the information designating the facility and the menu item providing request: 
access the multilingual menu item information database, 
read menu item information associated with the facility ID in the designated language from the multilingual menu item information database, and 
provide the read menu item information to the user terminal.

10. (Currently Amended) The menu generation system according to claim 7, wherein the processing circuitry is further programmed to:


in response to receipt of the information designating the facility and the menu item providing request: 
access the menu item database, 
read the menu item ID associated with the facility ID from the menu item database,
read the property ID associated with the facility ID from the menu item database,
read the introduction ID associated with the facility ID from the menu item database
generate menu item information where the menu item of the facility is described in the designated language using the read menu item ID, the read property ID, the read introduction ID,  the first database, the second database, and third database, and 
provide the generated menu item information to the user terminal.

11. (Previously Presented) The menu generation system according to claim 7, wherein the first database, the second database, and the third database are integrated as a single database.

12. (Currently Amended) A menu generation method, the method comprising:
storing, in a first database: 
menu item names including: 
a plurality of first menu item names in a first language, and
for each of the first menu item names, a plurality of corresponding menu item names each being a different translation of the first menu item name in one of multiple languages other than the first language, and
a plurality of menu item identifiers (IDs), each of the menu item IDs being associated with one of the first menu item names and the corresponding menu item names of the one of the first menu item names,
storing, in a second database: 
menu item properties including:
a plurality of first menu item properties in the first language,
for each of the first menu item properties, a plurality of corresponding menu item properties each being a different translation of the first menu item property in the one of the multiple languages, and
a plurality of property IDs, each of the property IDs being associated with one of the first menu item properties and the corresponding menu item properties of the one of the first menu item properties,
receiving an input of a facility identifier (ID) from an information terminal, the facility ID identifying an establishment that serves food,
in response to receipt of the input of the facility ID:
providing the information terminal with a plurality of the menu item names read from the first database and each in a same predetermined language, the predetermined language being one of the first language and the multiple languages, and 
providing the information terminal with a plurality of the menu item properties read from the second database and each in the same predetermined language, 
receiving, from the information terminal, a selected menu item name selected from among the plurality of the menu item names provided to the information terminal,
receiving, from the information terminal, a selected menu item property selected from among the plurality of the menu item properties provided to the information terminal, 
in response to receipt of the selected menu item name and the selected menu item property, generating a record in a menu item database, the record including (1) a menu item ID from among the menu item IDs and corresponding to the selected menu item name, (2) a property ID from among the property IDs and corresponding to the selected menu item property, and (3) the facility ID stored in association with one another,
receiving information designating a facility corresponding to the facility ID from a user terminal that is used by a user who utilizes the facility,
receiving a menu item providing request with a designated language among the multiple languages and the first language, and
in response to receipt of the information designating the facility and the menu item providing request: 
accessing the menu item database, 
reading the menu item ID  associated with the facility ID from the menu item database,
reading the property ID associated with the facility ID from the menu item database, 
generating menu item information where the menu item of the facility is described in the designated language using the read menu item ID, the read property ID, the first database, and the second database, and 
providing the generated menu item information to the user terminal, wherein the second database includes:
an ingredient database that stores: 
ingredients including:
a plurality of first ingredients in the first language, and
for each of the first ingredients, a plurality of corresponding ingredients each being a different translation of the first ingredient in the one of the multiple languages, and
a plurality of ingredient IDs, each of the ingredient IDs being associated with one of the first ingredients and the corresponding ingredients of the one of the first ingredients,
a seasoning database that stores: 
seasonings including:
a plurality of first seasonings in the first language, and
for each of the first seasonings, a plurality of corresponding seasonings each being a different translation of the first seasoning in the one of the multiple languages, and
a plurality of seasoning IDs, each of the seasoning IDs being associated with one of the first seasonings and the corresponding seasonings of the one of the first seasonings, and
a cooking style database that stores: 
cooking styles including:
a plurality of first cooking styles in the first language, and
for each of the first cooking styles, a plurality of corresponding cooking styles each being a different translation of the first cooking style in the one of the multiple languages, and
a plurality of cooking style IDs, each of the cooking style IDs being associated with one of the first cooking styles and the corresponding cooking styles of the one of the first cooking styles.

13. (Previously Presented) The menu generation method according to claim 12, further comprising:
generating multiple-language menu item information of a facility corresponding to the facility ID using the first database,  the second database, and the menu item database, and
storing the generated multiple-language menu item information and the facility ID in association with each other in a multilingual menu item information database.

14. (Currently Amended) The menu generation method according to claim 13, further comprising: 

receiving a menu item providing request with a designated language among the multiple languages and the first language, and
in response to receipt of the information designating the facility and the menu item providing request: 
accessing the multilingual menu item information database, 
reading menu item information associated with the facility ID from the multilingual menu item information database, and 
providing the read menu item information to the user terminal.

15. (Cancelled).

16. (Previously Presented) The menu generation method according to claim 12, wherein the first database and the second database are integrated as a single database.

17. (Cancelled).

18. (Previously Presented)  The menu generation system according to claim 1, wherein the record in the menu item database includes the menu item ID stored in association with a plurality of different facility IDs.

19. (Cancelled).

20. (Cancelled).  

21. (Currently Amended)  The menu generation system according to 

22. (Previously Presented) The menu generation system according to claim 5, wherein first database and the second database are separate from the menu item database.

23. (Previously Presented)  The menu generation system according to claim 1, wherein the processing circuitry is configured to store only IDs in the menu item database.

Allowable Subject Matter – Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC 103 rejection by including:
1. (Currently Amended) A menu generation system, the menu generation system comprising:
processing circuitry programmed to:
store, in a first database: 
menu item names including: 
a plurality of first menu item names in a first language, and
for each of the first menu item names, a plurality of corresponding menu item names each being a different translation of the first menu item name in one of multiple languages other than the first language, and
a plurality of menu item identifiers (IDs), each of the menu item IDs being associated with one of the first menu item names and the corresponding menu item names of the one of the first menu item names,
store, in a second database: 
menu item properties including:
a plurality of first menu item properties in the first language, and
for each of the first menu item properties, a plurality of corresponding menu item properties each being a different translation of the first menu item property in the one of the multiple languages, and
a plurality of property IDs, each of the property IDs being associated with one of the first menu item properties and the corresponding menu item properties of the one of first menu item properties,
receive an input of a facility identifier (ID) from an information terminal, the facility ID identifying an establishment that serves food,
in response to receipt of the input of the facility ID:
provide the information terminal with a plurality of the menu item names read from the first database and each in a same predetermined language, the predetermined language being one of the first language and the multiple languages, and 
provide the information terminal with a plurality of the menu item properties read from the second database and each in the same predetermined language, 
receive, from the information terminal, a selected menu item name selected from among the plurality of the menu item names provided to the information terminal,
receive, from the information terminal, a selected menu item property selected from among the plurality of the menu item properties provided to the information terminal, 
in response to receipt of the selected menu item name and the selected menu item property, generate a record in a menu item database, the record including (1) a menu item ID from among the menu item IDs and corresponding to the selected menu item name, (2) a property ID from among the property IDs and corresponding to the selected menu item property, and (3) the facility ID stored in association with one another,
receive information designating a facility corresponding to the facility ID from a user terminal that is used by a user who utilizes the facility,
receive a menu item providing request with a designated language among the multiple languages and the first language, and
in response to receipt of the information designating the facility and the menu item providing request: 
access the menu item database, 
read the menu item ID associated with the facility ID from the menu item database,
read the property ID associated with the facility ID from the menu item database, 
generate menu item information where the menu item of the facility is described in the designated language using the read menu item ID, the read property ID, the first database, and the second database, and 
provide the generated menu item information to the user terminal, wherein the second database includes:
an ingredient database that stores: 
ingredients including:
a plurality of first ingredients in the first language, and
for each of the first ingredients, a plurality of corresponding ingredients each being a different translation of the first ingredient in the one of the multiple languages, and
a plurality of ingredient IDs, each of the ingredient IDs being associated with one of the first ingredients and the corresponding ingredients of the one of the first ingredients,
a seasoning database that stores: 
seasonings including:
a plurality of first seasonings in the first language, and
for each of the first seasonings, a plurality of corresponding seasonings each being a different translation of the first seasoning in the one of the multiple languages, and
a plurality of seasoning IDs, each of the seasoning IDs being associated with one of the first seasonings and the corresponding seasonings of the one of the first seasonings, and
a cooking style database that stores: 
cooking styles including:
a plurality of first cooking styles in the first language, and
for each of the first cooking styles, a plurality of corresponding cooking styles each being a different translation of the first cooking style in the one of the multiple languages, and
a plurality of cooking style IDs, each of the cooking style IDs being associated with one of the first cooking styles and the corresponding cooking styles of the one of the first cooking styles.
The reason for allowance of claims 1-3, 5, 7-14, 16, 18, and 21-23 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (1/19/2021), Applicant argues that the nearest art, Urban 2012/0132492; Satoh 2009/0132492; Brown 6,618,062; and Field-Darragh 2014/0279294 , does not teach the amended limitations, the examiner agrees. Neither Urban, Satoh, Brown, nor Field-Darragh teach a system that uses multiple databases to translate menu items such as ingredients, seasoning, and cooking styles. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.W./Examiner, Art Unit 3687         

/PETER LUDWIG/Primary Examiner, Art Unit 3687